Exhibit 10.7
AMENDMENT I TO THIRD AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE
PURCHASE AGREEMENT
Alseres Pharmaceuticals, Inc. and the Purchasers listed below agree to the
following amendment to the Third Amended and Restated Convertible Promissory
Note Purchase Agreement:
Section 8.1 is replaced in it is entirety as follows:
8.1 Create, incur, assume, guaranty, become liable with respect to (contingently
or otherwise), or permit to be outstanding any indebtedness for money borrowed
(including, without limitation, any indebtedness evidenced by any notes,
instruments or agreements or in connection with any capitalized lease), except
for (i) obligations under this Agreement and the Convertible Notes totaling
Thirty Five million dollars ($35,000,000.00) plus interest and (ii) additional
borrowings of up to Five million dollars ($5,000,000.00) on terms acceptable to
the Board of Directors of the Company (the “New Debt”). It is further understood
and agreed that, in the event that the Company receives payments related to its
assets, whether arising from a licensing, development or other agreement or sale
or transfer of such assets (“Asset Payments”) which transaction will be deemed
not to violate this Agreement , such funds will be dispersed by the Company as
follows: (1) first to satisfy any and all fees and expenses of investment
bankers or business development advisors retained by the Company to assist in
securing the transaction or transactions that resulted in the Asset Payments,
(2) second to repay outstanding New Debt and (3) third to purchase at face value
plus accrued and unpaid interest the Convertible Notes from any Lender electing
to tender such Convertible Notes to the Company for purchase after receipt of
appropriate notice from the Company of the availability of funds and an offer to
purchase tendered Convertible Notes. Except as set forth in the preceding
sentence regarding the repayment priority of the New Debt with funds received as
a result of the Asset Payments, the New Debt and the obligations under this
Agreement and the Convertible Notes shall be pari passu in all respects. If the
amounts due under the tendered Convertible Notes exceed the available funds,
then the available funds will be used to purchase a portion of the tendered
Convertible Notes on a pro-rata basis.

-5-



--------------------------------------------------------------------------------



 



             
Purchasers:
  Alseres Pharmaceuticals, Inc.    
 
           
 
  By        
 
           
Highbridge International LLC
  Date        
 
           
 
           
 
Robert Gipson
           
 
           
 
Thomas Gipson
           
 
           
 
Arthur Koenig
           
 
           
 
Ingalls & Snyder Value Partners, LP
           

-6-